Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response received has been fully considered and entered.

Response to Arguments

Applicant’s amendment and the related arguments with respect to claims 1, 6, and 7 have been considered. It is noted that the Examiner did consider the applicants amendment; however, the amendment does not require further search since the prior art of record do teach the additional limitations. The application is rejected while correlating the newly amended limitations.

Allowable Subject Matter
Claims 5, 10, and 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 rejection to claim 7 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6-9, 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Siegel (US 20060018519 Al; hereinafter “Siegel”), in view of Maurer (US 20070253605 Al hereinafter “Maurer”), further in view of Cohen et al. (US 20150036898 A1, hereinafter “Cohen”) (see continuation App. No: 15/760,862IDS IDS).

Regarding claim 1, SIEGEL discloses a system comprising: a scanner (Fig. 4, para. 63 scanners: ;0063] FIG. 4 is a diagram of a hand-held personal identification device 405 according to an embodiment of the invention. As can be seen in FIG. 4, hand-held personal identification device 405 includes a PDA 410 with a screen 412, a fingerprint scanner (print scanner) 420, a mug shot camera 430, a magnetic strip reader 435, a SD card slot 440, a PCMCIA card slot 450, and a toggle function button 460. In embodiments, hand-held personal identification device 405 includes a stylus storage feature (not shown) for efficiently storing a stylus used to write on screen 412 of PDA 410);
capturing a biometrics information (i.e. Fig. 1 Finger scanner scanning finger print), a display (Fig. 9, para. 87, preview images);

    PNG
    media_image1.png
    331
    366
    media_image1.png
    Greyscale

the scanner comprising a holding portion (as cited below) that can be held (Fig. 12B) with one hand (see above citation) of a person (as cited above, Fig. 12B, i.e. the person’s finger print been captured); 
    PNG
    media_image2.png
    367
    364
    media_image2.png
    Greyscale

a capture switch (as cited below, button 460, i.e. switch) provided in the holding portion and the capture switch (the toggle button as cited below) can be pushed (as cited below, i.e. depressing, i.e. pushed) Depressing the function toggle button a selected number of times in a predetermined period of time, or holding-in the function toggle button for a predetermined period of time, can then be used to trigger controller 205 to capture data with the active sensor. Similar commands can be given to controller 205 from PDA 110, for example, by having application software 910 prompt a user for an input command and then sending an appropriate command to controller 205 based on the user's input.); 
and at least one processor configured to run a computer program to perform (para. [0037] Docking station interface 190 is coupled to PDA 110 and provides a convenient interface for charging the batteries of hand-held personal identification device 100. Docking station interface 190 can also be used for data synchronization and utilization by other types of processors including but not limited to a personal computer).
	It is noted that SIEGEL is silent about controlling the display to sequentially display the biometrics information of the first person captured by the scanner as claimed.

    PNG
    media_image3.png
    1061
    802
    media_image3.png
    Greyscale



It is noted that SIEGEL and MAURER in combination is silent about controlling the display to display a first guide as claimed.
However, Cohent 

    PNG
    media_image4.png
    544
    784
    media_image4.png
    Greyscale

controlling the display to display a first guide (The guide can be the quality guide/or direction guide/instruction guide/position guide, all disclosed by COHEN, quality guide such as [0134] The indicators of the automatic control check result are displayed on the screen. An icon and the associated function can be consulted on the screen of the PC. Accordingly, at the level of the display of the PC, a "Quality" icon appears. The result of the quality test appears on the right of its label, for example. The result is signaled in green when it is considered to be good, that is to say above its acceptance threshold. This score is in red when it is considered bad, that is to say below its acceptance threshold) information (as cited below, COHEN, para. 39, feedback screen) indicating a part (COHEN, para. 40, steps he must follow… simple animations on the feedback screen make it possible to show the position of the hands to be complied with…)  of the first person to be captured by the scanner (COHEN, para. 39), recording the biometrics information of the first person displayed on the display and the first guide information (as cited above, COHEN, para. 39), in response to the capture switch being pushed, and controlling the display to display the second guide information indicating another part of the first person after said recording (para. 39, as cited above, i.e. another step, Fig. 4, i.e. until it is finalized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to modify the method/apparatus of SIEGEL and MAURER by adding Cohen 's
teaching so as to have benefit of improving accuracy of personal identification (fingerprint, see Fig. 9) recognition.

Regarding claim 3, SIEGEL/MAURER/COHEN, for the same rationale cited in rejecting the system according to Claim 1, further discloses further comprising the display displaying, together with a preview window (see MAURER preview citation above) displaying a preview of a biometrics image (MAURER, preview of fingerprint) transferred from the scanner, at least one of (i) an ID entry area to which an ID of a subject who is captured is input, (ii) a name entry area to which the name of the subject is input, and (iii) a biometrics type area displaying a type of the one biometrics image displayed (see MAURER images of fingerprint citation above).

Regarding claim 4, SIEGEL/MAURER/COHEN, for the same rationale cited in rejecting the system according to Claim 1, further discloses further comprising the scanner configured to capture the 

Regarding claim 6, SIEGEL/MAURER/COHEN discloses a method by a system comprising a scanner (see rejection of claim 1), capturing a biometrics information and the scanner comprising a holding portion that can be held with one hand (see rejection of claim 1), a capture switch, provided in the holding portion and configured to be pushed while the holding portion is held by the one hand, a display, and at least one processor, the method comprising: transferring biometrics images by a wire from the scanner to the display to sequentially display the transferred biometrical images on the display; receiving a trigger from the capture switch; and displaying biometrics image with a quality better than a predetermined criterion of quality based on one or more of the transferred biometrics images, after receiving the trigger from the capture switch (the other amendment has similar features as claim 1, see rejection of claim 1) 
It is noted that SIEGEL is silent about controlling the display to sequentially display the biometrics information of the first person captured by the scanner as claimed.
However, MAURER discloses controlling the display to sequentially display the biometrics information of the first person captured by the scanner (Fig. 10),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method/apparatus of SIEGEL by adding MAURER's teaching so as to have benefit of providing preview modes of operation that serve as an aid to the operator for finger placement and image fidelity.
It is noted that SIEGEL and MAURER in combination is silent about controlling the display to display a first guide as claimed.
, a "Quality" icon appears. The result of the quality test appears on the right of its label, for example. The result is signaled in green when it is considered to be good, that is to say above its acceptance threshold. This score is in red when it is considered bad, that is to say below its acceptance threshold) information (as cited below, COHEN, para. 39, feedback screen) indicating a part (COHEN, para. 40, steps he must follow… simple animations on the feedback screen make it possible to show the position of the hands to be complied with…)  of the first person to be captured by the scanner (COHEN, para. 39), recording the biometrics information of the first person displayed on the display and the first guide information (as cited above, COHEN, para. 39), in response to the capture switch being pushed, and controlling the display to display the second guide information indicating another part of the first person after said recording (para. 39, as cited above, i.e. another step, Fig. 4, i.e. until it is finalized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to modify the method/apparatus of SIEGEL and MAURER by adding Cohen 's
teaching so as to have benefit of improving accuracy of personal identification (fingerprint, see Fig. 9) recognition.


Regarding claim 7, SIEGEL/MAURER/COHEN discloses a none transitory storage medium in which a program configured to control a system is stored, the system comprising a scanner, capturing a biometrics information and the scanner comprising a holding portion that can be held with one hand, a 
It is noted that SIEGEL is silent about controlling the display to sequentially display the biometrics information of the first person captured by the scanner as claimed.
However, MAURER discloses controlling the display to sequentially display the biometrics information of the first person captured by the scanner (Fig. 10),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method/apparatus of SIEGEL by adding MAURER's teaching so as to have benefit of providing preview modes of operation that serve as an aid to the operator for finger placement and image fidelity.
It is noted that SIEGEL and MAURER in combination is silent about controlling the display to display a first guide as claimed.
However, Cohent discloses controlling the display to display a first guide (The guide can be the quality guide/or direction guide/instruction guide/position guide, all disclosed by COHEN, quality guide such as [0134] The indicators of the automatic control check result are displayed on the screen. An icon and the associated function can be consulted on the screen of the PC. Accordingly, at the level of the display of the PC, a "Quality" icon appears. The result of the quality test appears on the right of its label, for example. The result is signaled in green when it is considered to be good, that is to say above its acceptance threshold. This score is in red when it is considered bad, that is to say below its acceptance threshold) information (as cited below, COHEN, para. 39, feedback screen) indicating a part (COHEN, para. 40, steps he must follow… simple animations on the feedback screen make it possible to show the position of the hands to be complied with…)  of the first person to be captured by the scanner (COHEN, para. 39), recording the biometrics information of the first person displayed on the display and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the invention to modify the method/apparatus of SIEGEL and MAURER by adding Cohen 's
teaching so as to have benefit of improving accuracy of personal identification (fingerprint, see Fig. 9) recognition.
 	
Regarding claim 8, SIEGEL/MAURER/COHEN, for the same rationale cited in rejecting the method according to Claim 6, discloses the method according to claim 6, further comprising the display displaying, together with a preview window displaying a preview of a biometrics image transferred from the scanner (Fig. 9, showing preview window displaying a preview, para. 40), at least one of (i) an ID entry area to which an ID of a subject who is captured is input, (ii) a name entry area to which the name of the subject is input, and (iii) a biometrics type area displaying a type of the one biometrics image displayed (COHEN, Fig. 5).

Regarding claim 9, SIEGEL/MAURER/COHEN, for the same rationale cited in rejecting the method according to Claim 6, discloses the method according to claim 6, further comprising the scanner configured to capture the biometrics information as a fingerprint of a subject's finger or a toe print of a subject's toe (SIEGEL, Fingerprint).





Regarding claim 12, SIEGEL/MAURER/COHEN, for the same rationale cited in rejecting the storage medium according to Claim 7, discloses the storage medium according to claim 7, further comprising the scanner configured to capture the biometrics information as a fingerprint of a subject's finger or a toe print of a subject's toe (SIEGEL, fingerprint)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Cohent discloses receiving a trigger (Fig. 8, take prints) from the capture switch (as cited in SIEGEL, i.e. toggle switch); and 
displaying biometrics image with a quality (as cited below) better than a predetermined criterion of quality ([0134] The indicators of the automatic control check result are displayed on the screen. An icon and the associated function can be consulted on the screen of the PC. Accordingly, at the level of the display of the PC, a "Quality" icon appears. The result of the quality test appears on the right of its label, for example. The result is signaled in green when it is considered to be good, that is to say above its acceptance threshold. This score is in red when it is considered bad, that is to say below its acceptance threshold)  based on one or more of the transferred biometrics images (Fig. 7, quality shown), after receiving the trigger from the capture switch.
MAURER discloses transferring biometrics images by a wire (Fig. 1) 

    PNG
    media_image5.png
    954
    831
    media_image5.png
    Greyscale

from the scanner to the display to sequentially display the transferred biometrical images on the display (Fig. 10);

US 20150319170 A1 enabling identification verification in an online environment. Embodiments of the invention have been particularly developed to enable Internet users to have their identities verified by a central authority, and use that verification in the context of later online interactions.
US 20150122252 A1 hand-held personal vaporizer including a cylindrical housing and a vaporizer module disposed within the cylindrical housing. The vaporizer includes a vaporizer control module functionally coupled to the vaporizer and configured to control function of the vaporizer. The vaporizer control module automatically restrict use of the vaporizer after a predefined script is executed. The vaporizer includes a fingerprint scanner functionally coupled to a push button and configured to scan a fingerprint. The hand-held personal vaporizer includes a locking module in communication with the vaporizer control module, and functionally coupled to the fingerprint scanner. The locking module is configured to securely lock the vaporizer from use if an authorized fingerprint is not detected through the fingerprint scanner.
US 20120185397 A1 fraud-proof authentication for wireless mobile financial transactions. A mobile telephone, genius card or dongle may capture multiple biometrics, such as fingerprint, voiceprint, retinal recognition data, facial biometric data, ear biometric data and bio print, iris scanning data, pupil movement recognition data, and send segments of each of them to a server computer that re-constitutes them and stores them for matching during an attempted financial transaction. A purchasing individual has multiple biometrics read by separate readers integrated into a single hand-held device. An automatic process of the server computer has previously sent a command packet to the hand-held device defining percentage and portion of each biometric to select and the sequence and channel of transmission for matching along with other out of band security data. During the charging phase, the hand-held device may utilize a slidable antenna for swiping a magnetic strip of a charge card reader or may display credit card data for a limited amount of time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485